—Judgment, Supreme Court, Bronx County (Denis Boyle, J., at suppression hearing; Lawrence Bernstein, J., at jury trial and sentence), rendered September 2, 1998, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The hearing testimony was sufficient to establish at least reasonable suspicion for the initial detention, since the only reasonable inference that can be drawn from the record is that fellow field team officers acted on the basis of the undercover officer’s radioed transmission of the suspects’ descriptions and locations (People v Gonzalez, 91 NY2d 909). Upon receiving a positive identification following the confirmatory showup procedure, the testifying officer had probable cause to make the arrest. Concur — Williams, J. P., Mazzarelli, Rubin, Buckley and Friedman, JJ.